Citation Nr: 1231412	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to October 2, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 2, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Louisville, Kentucky.

The Board remanded this claim for further development in March 2011.  Subsequently, a 100 percent rating for PTSD was granted in a June 2012 rating decision effective October 2, 2009.  The grant of a 100 percent rating for PTSD renders the issue of entitlement to TDIU moot for the period beginning October 2, 2009.  See 38 C.F.R. § 4.16(a) (2011) (providing that TDIU contemplates a schedular rating less than total); Vettese v. Brown, 7 Vet App. 31 (1994) (holding that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  However, this grant did not abrogate the appeal with respect to the period prior to October 2, 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

An August 2012 letter submitted by the Veteran's representative states that the Veteran is satisfied with the June 2012 rating decision and wished to withdraw this appeal. 


FINDING OF FACT

An August 2012 letter bearing the Veteran's name and claim number and submitted by his representative states that the Veteran wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

On behalf of the Veteran, the Veteran's service representative submitted an August 2012 letter stating that the Veteran was satisfied with the June 2012 rating decision and wished to withdraw his appeal.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

As of August 2012, when the Veteran's appeal withdrawal was received by the Board, the Board had not yet issued a final decision on this case.  The Veteran's request for a withdrawal was in writing, included his claim number, and clearly expressed his desire to withdraw the current appeal.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the claims at issue is not appropriate and the Veteran's appeal should be dismissed.  Id.   


ORDER

Entitlement to an initial rating in excess of 50 percent prior to October 2, 2009 for PTSD is dismissed.

Entitlement to a total disability rating based on individual unemployability prior to October 2, 2009 is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


